

115 S806 IS: College for All Act of 2017
U.S. Senate
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 806IN THE SENATE OF THE UNITED STATESApril 3, 2017Mr. Sanders (for himself, Ms. Harris, Ms. Warren, Mr. Blumenthal, Mr. Murphy, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act to ensure College for All.
	
 1.Short titleThis Act may be cited as the College for All Act of 2017. IFederal-State partnership to eliminate tuition and required fees  101.Federal-State partnership to eliminate tuition and required feesThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended by adding at the end the following:
				
					IXFederal-State partnership to eliminate tuition and required fees 
						901.Grant program to eliminate tuition and required fees at public institutions of higher education and
			 tribal colleges and universities
 (a)DefinitionsIn this section: (1)Award yearThe term award year has the meaning given the term in section 481(a).
 (2)Community collegeThe term community college means— (A)a public institution of higher education at which the credential that is predominantly awarded to students is at the sub-baccalaureate level; or
 (B)a public postsecondary vocational institution, as defined under section 102(c). (3)Cost of attendanceThe term cost of attendance has the meaning given the term in section 472.
 (4)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (5)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (6)Eligible Indian entityThe term eligible Indian entity means the entity responsible for the governance, operation, or control of a Tribal College or University.
 (7)Eligible studentThe term eligible student means an individual, regardless of age, who has not obtained a baccalaureate degree or higher degree and—
 (A)is enrolled, or plans to enroll, in a community college in the State in which the individual is a resident or in a 2-year Tribal College or University; or
 (B)is a working class or middle class student, as described in subsection (d)(3), who is enrolled or plans to enroll in a 4-year public institution of higher education in the State in which the individual is a resident or in a 4-year Tribal College or University.
 (8)Full-time equivalent eligible studentsThe term full-time equivalent eligible students, when used with respect to an institution of higher education, has the meaning given the term full-time equivalent students, except that the calculation shall be made based on the number of eligible students enrolled at such institution.
 (9)Full-time equivalent studentsThe term full-time equivalent students means the sum of the number of students enrolled full time at an institution, plus the full-time equivalent of the number of students enrolled part time (determined on the basis of the quotient of the sum of the credit hours of all part-time students divided by 12) at such institution.
 (10)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101. (11)Public 4-year institution of higher educationThe term public 4-year institution of higher education means a public institution of higher education that is not a community college.
 (12)Tribal College or UniversityThe term Tribal College or University has the meaning given the term in section 316(b)(3). (13)2-year Tribal College or UniversityThe term 2-year Tribal College or University means a Tribal College or University at which the credential that is predominantly awarded to students is at the sub-baccalaureate level.
 (14)4-year Tribal College or UniversityThe term 4-year Tribal College or University means a Tribal College or University that is not a 2-year Tribal College or University. (b)Program authorized (1)Grants authorizedFrom amounts appropriated under subsection (g), the Secretary shall award grants, from allotments under subsection (c), to States and eligible Indian entities having applications approved under subsection (e), to enable the States and eligible Indian entities—
 (A)to eliminate tuition and required fees for all eligible students at community colleges in the State or at 2-year Tribal Colleges and Universities of the eligible Indian entity; and
 (B)to eliminate tuition and required fees for working class and middle class eligible students, as described in subsection (d)(3), at public 4-year institutions of higher education in the State or 4-year Tribal Colleges and Universities of the eligible Indian entity.
									(2)Non-federal share requirement
 (A)In generalExcept as provided in subparagraph (B), each State or eligible Indian entity that receives a grant under this section shall provide a non-Federal share of funds for an award year from non-Federal sources in an amount that is equal to 33 percent of the amount required to eliminate tuition and required fees—
 (i)in the case of a State, at community colleges in the State for all eligible students and at public 4-year institutions of higher education in the State for working class and middle class eligible students, as described in subsection (d)(3), for the award year; and
 (ii)in the case of an eligible Indian entity, at 2-year Tribal Colleges and Universities of the eligible Indian entity for all eligible students and at 4-year Tribal Colleges and Universities of the eligible Indian entity for working class and middle class eligible students, as described in subsection (d)(3), for the award year.
										(B)Non-federal share requirement for certain eligible Indian entities
 (i)In generalIn the case of an eligible Indian entity that receives a grant under this section for an award year for which not less than 75 percent of the students enrolled in the 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity are low-income students, such eligible Indian entity shall provide a non-Federal share of funds from non-Federal sources in an amount that is equal to not more than 5 percent of the amount necessary to eliminate tuition and required fees at 2-year Tribal Colleges and Universities of the eligible Indian entity for all eligible students and at 4-year Tribal Colleges and Universities of the eligible Indian entity for working class and middle class eligible students, as described in subsection (d)(3), for the award year.
 (ii)Low-income studentIn this subparagraph, the term low-income student has the meaning given such term by the Secretary, except that such term shall not exclude any student eligible for a Federal Pell Grant under section 401.
 (iii)DataIn calculating the number of enrolled students and low-income students for purposes of clause (i), the Secretary shall use—
 (I)for the first award year of the program under this section, the number of students enrolled in award year 2015–2016; and
 (II)for each subsequent award year, the projected student enrollment numbers for the award year for which the allotment is made.
 (3)No in-kind contributionsNo in-kind contribution shall count toward the non-Federal share requirement under paragraph (2). (c)Determination of allotment (1)First award year of programThe Secretary shall allot, to each eligible State or eligible Indian entity that submits an application under this section for a grant under subsection (b)(1) for the first award year of the program under this section, an amount that is equal to 67 percent (or not less than 95 percent in the case of an eligible Indian entity described in subsection (b)(2)(B)) of the total revenue received—
 (A)in the case of a State, from all eligible students at community colleges in the State and from working class and middle class eligible students, as described in subsection (d)(3), at public 4-year institutions of higher education in the State in the form of tuition and required fees for—
 (i)with respect to a State that did not eliminate tuition and required fees as described in paragraphs (2) and (3) of subsection (d) for the preceding award year, award year 2015–2016; or
 (ii)with respect to a State that has eliminated tuition and required fees as described in such paragraphs, the last award year that the State charged tuition and required fees; and
 (B)in the case of an eligible Indian entity, from all eligible students at 2-year Tribal Colleges and Universities of the eligible Indian entity and from working class and middle class eligible students, as described in subsection (d)(3), at 4-year Tribal Colleges and Universities of the eligible Indian entity, in the form of tuition and required fees for—
 (i)with respect to an eligible Indian entity that did not eliminate tuition and required fees as described in paragraphs (2) and (3) of subsection (d) for the preceding award year, award year 2015–2016; or
 (ii)with respect to an eligible Indian entity that has eliminated tuition and required fees as described in such paragraphs, the last award year for which the eligible Indian entity charged tuition and required fees.
										(2)First award year allotment for States and eligible indian entities applying after the first
			 year of the program
 (A)In generalThe Secretary shall allot to each eligible State or eligible Indian entity that submits its first application for a grant under subsection (b)(1) for the second or a subsequent year of the program under this section, an amount equal to—
 (i)the product of— (I)the allotment the eligible State or eligible Indian entity would have received in the first award year of the program under this section if the State or eligible Indian entity had submitted an application for such year;
 (II)the projected full-time equivalent eligible students figure for all community colleges and public 4-year institutions of higher education of the eligible State, or all 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity, for the award year for which the allotment is made; and
 (III)the amount of additional expenditures per full-time equivalent eligible student by the eligible State or eligible Indian entity that will be necessary to eliminate tuition and required fees for each such student for the award year for which the allotment is made; divided by
 (ii)the product of— (I)the full-time equivalent eligible students figure for all community colleges and public 4-year institutions of higher education of the eligible State, or all 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity, for the first award year of the program for which the eligible State or eligible Indian entity was eligible to submit an application under this section; and
 (II)the amount of expenditures per full-time equivalent eligible student by the eligible State or eligible Indian entity that would have been necessary to eliminate tuition and required fees for each such student for the first award year of the program for which the eligible State or eligible Indian entity was eligible to submit an application under this section.
 (B)Projected enrollmentIf the projected full-time equivalent eligible students figure of the State or eligible Indian entity under subparagraph (A) is more than 25 percent larger than the full-time equivalent eligible students figure for the preceding year, the Secretary may challenge such enrollment projection and offer an alternative enrollment projection which shall be used in the formula under subparagraph (A) for determining the allotment.
									(3)Subsequent award years
 (A)In generalThe Secretary shall allot to an eligible State or eligible Indian entity submitting an application for a grant under subsection (b)(1) for a second or subsequent year after receiving a grant under paragraph (1) or (2), an amount equal to—
 (i)the product of— (I)the allotment received for the first award year for which the eligible State or eligible Indian entity submitted an application;
 (II)the projected full-time equivalent eligible students figure for all community colleges and public 4-year institutions of higher education of the eligible State, or all 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity, for the award year for which the allotment is made; and
 (III)the amount of additional expenditures per full-time equivalent eligible student by the eligible State or eligible Indian entity that will be necessary to eliminate tuition and required fees for each such student for the award year for which the allotment is made; divided by
 (ii)the product of— (I)the full-time equivalent eligible student figure for all community colleges and public 4-year institutions of higher education of the eligible State, or all 2-year Tribal Colleges and Universities and 4-year Tribal Colleges and Universities of the eligible Indian entity, for the first award year that the State or eligible Indian entity participates under paragraph (1) or (2), as the case may be; and
 (II)the amount of expenditures per full-time equivalent eligible student by the eligible State or eligible Indian entity that was necessary to eliminate tuition and required fees for each such student for the first award year that the State or eligible Indian entity participates under paragraph (1) or (2), as the case may be.
 (B)Projected enrollmentIf the projected full-time equivalent eligible students figure of the State or eligible Indian entity under subparagraph (A) is more than 25 percent larger than the full-time equivalent eligible students figure for the preceding year, the Secretary may challenge such enrollment projection and offer an alternative enrollment projection which shall be used in the formula under subparagraph (A) for determining the allotment.
									(4)Actual enrollment figures
 (A)In generalBy not later than November 1 of the second award year for which a State or eligible Indian entity receives an allotment under this section, and each succeeding November 1, such State or eligible Indian entity shall report to the Secretary its actual full-time equivalent eligible students figure for the preceding award year.
 (B)AdjustmentsIf the actual full-time equivalent eligible students figure for the preceding award year reported under subparagraph (A)—
 (i)exceeds the projected enrollment that was used for determining the allotment for the preceding award year, notwithstanding any other provision of this section, the allotment for the award year in which the November 1 date falls for the State or eligible Indian entity shall be increased to reflect such actual enrollment, which figure shall be increased by the State Gross Domestic Product Price Index, or the Gross Domestic Product Price Index of the State in which the eligible Indian entity operates; or
 (ii)is below the projected enrollment that was used for determining the allotment for the preceding award year, notwithstanding any other provision of this section, the allotment for the award year in which the November 1 date falls for the State or eligible Indian entity shall be decreased to reflect such actual enrollment, which figure shall be increased by the average interest rate on 5-year United States Treasury securities issued during the preceding award year.
 (5)Additional fundsIf a State or eligible Indian entity provides additional funds toward reducing the cost of attendance and improving instruction at institutions of higher education beyond the cost of eliminating tuition and required fees as described in paragraphs (2) and (3) of subsection (d) for any award year that is more than the non-Federal share requirement under subsection (b)(2) and the maintenance of expenditures requirement under paragraphs (4) and (5) of subsection (d), the Secretary shall provide to the State or eligible Indian entity an amount equal to such additional funding provided by the State or eligible Indian entity, which amount provided by the Secretary may be used for the activities described in subsection (f)(2).
 (d)State and eligible Indian entity eligibility requirementsIn order to be eligible to receive an allotment under this section for an award year, a State or eligible Indian entity shall comply with the following:
 (1)Ensure that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity maintain expenditures on instruction per full-time equivalent student at levels that are equal to or exceed the expenditures on instruction per full-time equivalent student for award year 2015–2016.
 (2)Ensure that tuition and required fees for eligible students in the State's community college system or eligible students in the 2-year Tribal Colleges and Universities of the eligible Indian entity are eliminated.
 (3)(A)Ensure that tuition and required fees for eligible students attending the State's public 4-year institutions of higher education or eligible students attending the 4-year Tribal Colleges and Universities of the eligible Indian entity are eliminated as follows:
 (i)For the first award year of the program under this section, the State or eligible Indian entity shall eliminate tuition and required fees for such students—
 (I)who are dependent students, whose parents' adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than $125,000; and
 (II)who are independent students, whose adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than $125,000.
 (ii)For each award year after the first award year of the program under this section, the State or eligible Indian entity shall eliminate tuition and required fees for such students—
 (I)who are dependent students, whose parents' adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than the applicable amount; and
 (II)who are independent students, whose adjusted gross income for the taxable year that is 1 year prior to the taxable year that ends immediately prior to the beginning of the award year is equal to or less than the applicable amount.
 (B)(i)In this paragraph, the term applicable amount means an amount equal to, for any award year beginning after the calendar year that precedes the calendar year in which the first award year of the program under this section begins, the greater of—
 (I)the amount determined under this subparagraph for the preceding award year, or (II)an amount equal to the product of—
 (aa)$125,000, and (bb)the ratio of—
 (AA)the national average wage index (as defined in section 209(k)(1) of the Social Security Act (42 U.S.C. 409(k)(1))) for the calendar year preceding the calendar year in which the applicable award year begins, to
 (BB)the national average wage index (as so defined) for 2016. (ii)If any amount determined under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100.
 (4)Maintain State operating expenditures per full-time equivalent student for public institutions of higher education in the State, or operating expenditures per full-time equivalent student for Tribal Colleges and Universities of the eligible Indian entity, excluding the amount of funds provided under this section, at a level that is equal to or exceeds the level of such support for award year 2015–2016.
 (5)Maintain State expenditures on need-based financial aid programs for enrollment in public institutions of higher education in the State or expenditures on need-based financial aid programs for enrollment in Tribal Colleges and Universities of the eligible Indian entity at a level that is equal to or exceeds the level of such support for award year 2015–2016.
 (6)Ensure public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity maintain funding for institutional need-based student financial aid in an amount that is equal to or exceeds the level of such support for award year 2015–2016.
 (7)Provide an assurance that not later than 5 years after the first award year for which the grant is awarded, not less than 75 percent of instruction at public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity is provided by tenured or tenure-track faculty.
 (8)Require that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity provide, for each student enrolled at the institution who receives the maximum Federal Pell Grant award under subpart 1 of part A of title IV, institutional student financial aid (excluding student loans) in an amount equal to 100 percent of the difference between—
 (A)the cost of attendance at such institution; and (B)the sum of—
 (i)the amount of the maximum Federal Pell Grant award; and (ii)the student's expected family contribution.
 (9)Ensure that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity not adopt policies to reduce enrollment.
 (10)Provide an assurance that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity will not charge out of State students an amount that exceeds the marginal cost of attending institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity.
 (11)Provide an assurance that public institutions of higher education in the State or Tribal Colleges and Universities of the eligible Indian entity that charge non-eligible in-State students tuition and required fees, will not charge such students a rate that exceeds the rate for the last year that tuition and required fees were charged to eligible students, increased by the percentage change for subsequent years in the expenditures per full-time equivalent eligible student by the State or eligible entity that is necessary to continue to eliminate tuition and required fees for eligible students.
 (e)Submission and contents of applicationFor each award year for which a State or eligible Indian entity desires a grant under this section, an application shall be submitted to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall be submitted by—
 (1)in the case of a State, the State agency with jurisdiction over higher education or another agency designated by the Governor or chief executive of the State to administer the program under this section; and
 (2)in the case of an eligible Indian entity, the eligible Indian entity or a Tribal College or University of the eligible Indian entity.
								(f)Use of funds
 (1)In generalA State or eligible Indian entity that receives a grant under this section shall use the grant funds and the non-Federal share funds required under this section—
 (A)to eliminate tuition and required fees for all eligible students at community colleges in the State or at 2-year Tribal Colleges and Universities of the eligible Indian entity; and
 (B)to eliminate tuition and required fees for working class and middle class eligible students, as described in subsection (d)(3), at public 4-year institutions of higher education in the State or 4-year Tribal Colleges and Universities of the eligible Indian entity.
 (2)Additional fundingOnce tuition and required fees have been eliminated pursuant to paragraph (1), a State or eligible Indian entity that receives a grant under this section shall use any remaining grant funds and non-Federal share funds required under this section to reduce the cost of attendance and increase the quality of instruction and student support services at public institutions of higher education in the State or at Tribal Colleges and Universities of the eligible Indian entity by carrying out any of the following:
 (A)Providing additional non-loan aid to students, which may include need-based student financial aid, to reduce or eliminate the cost of attendance for a public institution of higher education or a Tribal College or University beyond eliminating tuition and required fees.
 (B)Expanding academic course offerings and high-quality occupational skills training programs to students.
 (C)Increasing the number and percentage of full-time instructional faculty, including full-time tenure and tenure-track instructional faculty.
 (D)Providing all faculty with professional supports to help students succeed, such as professional development opportunities, office space, and shared governance in the institution.
 (E)Compensating part-time faculty for work done outside of the classroom relating to instruction, such as holding office hours.
 (F)Strengthening and ensuring all students have access to student support services such as academic advising, counseling, and tutoring.
 (G)Expanding access to dual or concurrent enrollment programs and early college high school programs. (H)Any other additional activities that improve instructional quality and academic outcomes for students as approved by the Secretary through a peer review process.
 (3)ProhibitionA State or eligible Indian entity that receives a grant under this section may not use grant funds or non-Federal share funds required under this section—
 (A)for the construction of a nonacademic facility, such as a student center or stadium; (B)for merit-based student financial aid;
 (C)for need-based student financial aid (except to the extent funds available under subsection (c)(5) are used to carry out paragraph (2)(A));
 (D)to pay the salaries or benefits of school administrators; (E)for capital outlays or deferred maintenance; or
 (F)for expenditures on athletics other than activities open to all members of the campus community. (g)Authorization of appropriations (1)In generalThere are authorized to be appropriated, and there are appropriated, to carry out this section—
 (A)such sums as may be necessary for the fourth quarter of fiscal year 2017; (B)$41,000,000,000 for fiscal year 2018; and
 (C)such sums as may be necessary for each of the fiscal years 2019 through 2027. (2)Availability of fundsFunds made available pursuant to paragraph (1)(A) shall be available for obligation from October 1, 2016 to September 30, 2017. Funds made available pursuant to subparagraph (B) or (C) of paragraph (1) shall be available for obligation through September 30 of the fiscal year succeeding the fiscal year for which such sums were appropriated.
								902.Grant program for private historically black colleges and universities and private minority-serving
			 institutions
 (a)DefinitionsExcept as otherwise provided, in this section: (1)Community collegeThe term community college has the meaning given the term in section 901.
								(2)Eligible institution
 (A)In generalExcept as provided in subparagraph (D), the term eligible institution means a private, nonprofit 2-year institution or 4-year institution that— (i)is—
 (I)a part B institution (as defined in section 322); (II)a Hispanic-serving institution (as defined in section 502);
 (III)a Tribal College or University (as defined in section 316) whose entity responsible for the governance, operation, or control of the College or University has not received a grant under section 901;
 (IV)an Alaska Native-serving institution or a Native Hawaiian-serving institution (as defined in section 317(b));
 (V)a Predominantly Black institution (as defined in section 371(c)); (VI)an Asian American and Native American Pacific Islander-serving institution (as defined in section 371(c)); or
 (VII)a Native American-serving nontribal institution (as defined in section 371(c)); (ii)has a student body of which not less than 35 percent are low-income students;
 (iii)ensures that tuition and required fees for eligible students enrolled in the institution are eliminated or significantly reduced during any period for which the institution receives a grant under this section;
 (iv)maintains expenditures on instruction per a full-time equivalent eligible student at levels that meet or exceed the expenditures on instruction per a full-time equivalent eligible student for award year 2015–2016;
 (v)will invest institutional funds and seek additional funding to reduce or eliminate tuition and required fees for all students;
 (vi)maintains expenditures on need-based financial aid programs for students enrolled at the institution at a level that meets or exceeds the level of such support for award year 2015–2016;
 (vii)provides an assurance that the institution will increase the amount of instruction provided by tenured or tenure-track faculty; and
 (viii)does not adopt policies to reduce enrollment. (B)2-year institutionThe term 2-year institution means an institution at which the credential that is predominantly awarded to students is at the sub-baccalaureate level.
 (C)4-year institutionThe term 4-year institution means an institution that is not a 2-year institution. (D)Exception (i)In generalAn eligible institution as described in subparagraph (A) shall not be an eligible institution for purposes of this section for the period described in clause (ii) if such institution was a for-profit institution at any time that converted to a nonprofit institution.
 (ii)Period of ineligibilityAn institution described under clause (i) shall not be an eligible institution for purposes of this section for a period of 25 years from the date the institution converted from a for-profit institution to a nonprofit institution or 25 years after the date of enactment of this Act, whichever period is longer.
 (3)Eligible studentThe term eligible student means a low-income student enrolled in an eligible institution who has not obtained a baccalaureate degree or a higher degree.
 (4)Full-time equivalent eligible studentsThe term full-time equivalent eligible students means the sum of the number of eligible students projected to enroll full time at an institution for an award year, plus the full-time equivalent of the number of eligible students projected to be enrolled part time (determined on the basis of the quotient of the sum of the credit hours of all part-time eligible students divided by 12) at such institution, for such award year.
 (5)Low-income studentThe term low-income student has the meaning given such term by the Secretary, except that such term shall not exclude any student eligible for a Federal Pell Grant under section 401.
 (6)Public 4-year institution of higher educationThe term public 4-year institution of higher education has the meaning given the term in section 901. (b)Authorization of grant program (1)In generalFrom amounts appropriated under subsection (e), the Secretary shall award grants, from allotments under paragraph (2), to eligible institutions having applications approved under subsection (c), to enable the eligible institutions to eliminate or significantly reduce tuition and required fees for eligible students.
 (2)AllotmentsSubject to paragraph (3), the Secretary shall allot, for each award year, to each eligible institution having an application approved under subsection (c), an amount that is equal to the product of—
 (A)tuition and required fees for eligible students at the eligible institution for the award year, and (B)the number of full-time equivalent eligible students projected to enroll in the eligible institution for the award year.
									(3)Limitations
 (A)Limitations on institutional allotmentsIn making allotments under paragraph (2) for an award year, the Secretary shall not award an allotment that is—
 (i)with respect to an eligible institution that operates in a State that has eliminated tuition and required fees as described in paragraphs (2) and (3) of section 901(d) for the preceding award year, more than the amount equal to the product of—
 (I)the number of projected full-time equivalent eligible students for the award year; and (II)the expenditures per full-time equivalent eligible student, including the Federal allotment and non-Federal share, under section 901 for the preceding award year for the State (or, in the case of a State that did not receive a grant under such section for the preceding award year, the amount needed to eliminate tuition and required fees for full-time equivalent eligible students in the State, calculated in the same manner as such amount is calculated under section 901(c) for the preceding award year for the State), at—
 (aa)if the eligible institution is a 2-year institution, community colleges in the State in which the institution operates; or
 (bb)if the eligible institution is a 4-year institution, public 4-year institutions of higher education in the State in which the institution operates; and
 (ii)with respect to an eligible institution that operates in a State that has not eliminated tuition and required fees as described in paragraphs (2) and (3) of section 901(d) for the preceding award year, more than the amount equal to the product of—
 (I)the number of projected full-time equivalent eligible students for the award year; and (II)the average tuition and required fees for the preceding award year at—
 (aa)if the eligible institution is a 2-year institution, public 2-year institutions of higher education in the State in which the institution operates; or
 (bb)if the eligible institution is a 4-year institution, public 4-year institutions of higher education in the State in which the institution operates.
												(B)Limitations on tuition hikes
 (i)First award yearFor the first award year for which an eligible institution applies for a grant under this section, such eligible institution shall not increase tuition and required fees at a rate that is greater than any annual increase in tuition and required fees at the eligible institution for the 5 years preceding such first award year.
										(ii)Succeeding award years
 (I)In generalFor each award year after the first award year for which an eligible institution receives a grant under this section, such eligible institution shall not increase tuition and required fees for eligible students from the preceding award year at a rate that is greater than the percentage increase in the Employment Cost Index for the award year for which the grant is received, as compared to the Employment Cost Index for the award year preceding the award year for which the grant is received.
 (II)Employment cost indexIn this subparagraph, the term Employment Cost Index, when used with respect to an award year, means the Employment Cost Index for total compensation for private industry workers by bargaining status and census region and division (not seasonally adjusted) of the division in which the eligible entity is located, as provided by the Bureau of Labor Statistics of the Department of Labor, that is provided for the December that immediately precedes the start of the award year.
											(4)Actual enrollment figures
 (A)In generalBy not later than November 1 of the second award year for which an eligible institution receives a grant under this section, such eligible institution shall report to the Secretary its actual full-time equivalent eligible students figure for the preceding award year.
 (B)AdjustmentsIf the actual full-time equivalent eligible students figure for the preceding award year reported under subparagraph (A)—
 (i)exceeds the projected enrollment that was used for determining the allotment under subparagraph (2)(B) for the preceding award year, notwithstanding any other provision of this Act, the allotment for the award year in which the November 1 date falls for the eligible institution shall be increased to reflect such actual enrollment, which figure shall be increased by the Gross Domestic Product Price Index of the State in which the eligible institution operates; or
 (ii)is below the projected enrollment that was used for determining the allotment under subparagraph (2)(B) for the preceding award year, notwithstanding any other provision of this Act, the allotment for the award year in which the November 1 date falls for the eligible institution shall be decreased to reflect such actual enrollment, which figure shall be increased by the average interest rate on 5-year United States Treasury securities issued during the preceding award year.
 (c)ApplicationAn eligible institution that desires to receive a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (d)ProhibitionAn eligible institution that receives a grant under this section may not use grant funds under this section—
 (1)for the construction of a nonacademic facility, such as a student center or stadium; (2)for merit-based or need-based student financial aid;
 (3)to pay the salaries or benefits of school administrators; (4)for capital outlays or deferred maintenance; or
 (5)for expenditures on athletics other than activities open to all members of the campus community. (e)Authorization of appropriationsThere are authorized to be appropriated, and there are appropriated, to carry out this section—
 (1)such sums as may be necessary for the fourth quarter of fiscal year 2017; (2)$1,340,000,000 for fiscal year 2018; and
 (3)such sums as may be necessary for each of the fiscal years 2019 through 2027. . 102.Increasing success for low-income and first generation students (a)Authorization of appropriations for federal TRIO programsSection 402A(g) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(g)) is amended by inserting after the first sentence the following: For the purpose of making grants and contracts under this chapter, there are authorized to be appropriated $1,080,000,000 for fiscal year 2018, $1,260,000,000 for fiscal year 2019, $1,440,000,000 for fiscal year 2020, $1,620,000,000 for fiscal year 2021, $1,800,000,000 for fiscal year 2022, and such sums as may be necessary for each of fiscal years 2023 through 2027..
 (b)Authorization of appropriations for GEAR UP programsSection 404H of the Higher Education Act of 1965 (20 U.S.C. 1070a–28) is amended by striking $400,000,000 and all that follows through the period and inserting $410,000,000 for fiscal year 2018 and such sums as may be necessary for each of fiscal years 2019 through 2027..
				IIExpansion of work study to meet the needs of today’s students
 201.Authorization of AppropriationsSection 441(b) of the Higher Education Act of 1965 (20 U.S.C. 1087–51(b)) is amended to read as follows:
				
 (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this part— (1)$1,000,000,000 for fiscal year 2018;
 (2)$1,500,000,000 for fiscal year 2019; (3)$2,000,000,000 for fiscal year 2020;
 (4)$2,500,000,000 for fiscal year 2021; (5)$3,000,000,000 for fiscal year 2022; and
 (6)such sums as may be necessary for each of fiscal years 2023–2027.. 202.Reform of the work study formulaSection 442 of the Higher Education Act of 1965 (20 U.S.C. 1087–52) is amended—
 (1)by striking subsection (a) and inserting the following:  (a)Revision to the Federal work study allocationThe Secretary shall allocate funds under this section solely on the basis of the self-help need determination described under subsection (c).; 
 (2)in subsection (c)— (A)in paragraph (2), by striking To determine the self-help need of an institution's eligible undergraduate students, and inserting Until such time as the Secretary establishes a revised method to determine the self-help need of an institution's eligible undergraduate students, in accordance with paragraph (5),;
 (B)in paragraph (3), by striking To determine the self-help need of an institution's eligible graduate and professional students, and inserting Until such time as the Secretary establishes a revised method to determine the self-help need of an institution's eligible graduate and professional students, in accordance with paragraph (5),; and
 (C)by adding at the end the following:  (5)Not later than 1 year after the date of enactment of the College for All Act of 2017, the Secretary shall establish revised methods for determining the self-help need of an institution's eligible undergraduate students, as described in paragraph (2), and eligible graduate and professional students, as described in paragraph (3), that shall take into account the number of Federal Pell Grant eligible low-income and moderate-income students that an eligible institution serves and provide considerations for eligible institutions that successfully demonstrate improved employment outcomes. The Secretary shall promulgate any regulations necessary to carry out the revised methods of determining an eligible institution's self-help need under this subsection.; and
 (3)by adding at the end the following:  (f)Funds To expand job location development programsNotwithstanding any other provision of this part, to promote career readiness and improve the employment skills of Federal Pell Grant-eligible students, the Secretary is authorized to enter into agreements with eligible institutions under which such institution may use not more than 20 percent or $150,000 of its allotment under this section, whichever amount is less, to expand job location development programs, which may be coordinated with State and local workforce development boards..
				IIIStudent loan relief for millions of borrowers
 301.Restoration of certain interest rate provisionsSection 455(b) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)) is amended— (1)in paragraph (8)—
 (A)in the heading, by striking ON OR AFTER JULY 1, 2013 and inserting ON OR AFTER JULY 1, 2013, AND BEFORE JULY 1, 2017; and (B)by striking on or after July 1, 2013 and inserting on or after July 1, 2013, and before July 1, 2017 each place the term appears;
 (2)by redesignating paragraphs (9) and (10) as paragraphs (10) and (11), respectively; and (3)by inserting after paragraph (8) the following:
					
						(9)Interest rate provisions for new loans on or after July 1, 2017
 (A)Rates for undergraduate FDSL and FDUSLNotwithstanding the preceding paragraphs of this subsection, for Federal Direct Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to undergraduate students, for which the first disbursement is made on or after July 1, 2017, the applicable rate of interest shall, during any 12-month period beginning on July 1 and ending on June 30, be determined on the preceding June 1 and be equal to—
 (i)the bond equivalent rate of 91-day Treasury bills auctioned at the final auction held prior to such June 1; plus
 (ii)1.09 percent, except that such rate shall not exceed 5 percent.(B)In school and grace period rules for undergraduatesNotwithstanding the preceding paragraphs of this subsection, with respect to any Federal Direct Stafford Loan or Federal Direct Unsubsidized Stafford Loan issued to an undergraduate student for which the first disbursement is made on or after July 1, 2017, the applicable rate of interest for interest which accrues—
 (i)prior to the beginning of the repayment period of the loan; or (ii)during the period in which principal need not be paid (whether or not such principal is in fact paid) by reason of a provision described in subsection (f),
								shall be
 determined under subparagraph (A) by substituting 0.49 percent for 1.09 percent.(C)Rates for graduate and professional fduslNotwithstanding the preceding paragraphs of this subsection, for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students, for which the first disbursement is made on or after July 1, 2017, the applicable rate of interest shall, during any 12-month period beginning on July 1 and ending on June 30, be determined under subparagraph (A)—
 (i)by substituting 1.86 percent for 1.09 percent; and (ii)by substituting 8.25 percent for 5 percent.
 (D)In school and grace period rules for graduate and professional studentsNotwithstanding the preceding paragraphs of this subsection, with respect to any Federal Direct Unsubsidized Stafford Loan issued to a graduate student or professional student for which the first disbursement is made on or after July 1, 2017, the applicable rate of interest for interest which accrues—
 (i)prior to the beginning of the repayment period of the loan; or (ii)during the period in which principal need not be paid (whether or not such principal is in fact paid) by reason of a provision described in subsection (f),
								shall be
 determined under subparagraph (A) by substituting 1.26 percent for 1.09 percent.(E)Plus loansNotwithstanding the preceding paragraphs of this subsection, with respect to Federal Direct PLUS Loan for which the first disbursement is made on or after July 1, 2017, the applicable rate of interest shall be determined under subparagraph (A)—
 (i)by substituting 2.36 percent for 1.09 percent; and (ii)by substituting 8.25 percent for 5 percent.
 (F)Consolidation loansNotwithstanding the preceding paragraphs of this subsection, any Federal Direct Consolidation loan for which the application is received on or after July 1, 2017, shall bear interest at an annual rate on the unpaid principal balance of the loan that is equal to the lesser of—
 (i)the weighted average of the interest rates on the loans consolidated, rounded to the nearest higher 1/8 of 1 percent; or
 (ii)8.25 percent.. 302.Borrower modification of interest rates under title IVSection 455(b) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)), as amended by section 301, is further amended by adding at the end the following:
				
					(12)Borrower modification of interest rate
 (A)ModificationNotwithstanding any other provision of law, the borrower of a Federal Stafford Loan under section 428, a Federal Direct Stafford Loan, a Federal Unsubsidized Stafford Loan under section 428H, a Federal Direct Unsubsidized Stafford Loan, a Federal PLUS Loan under section 428B, a Federal Direct PLUS Loan, a Federal Consolidation Loan under section 428C, or a Federal Direct Consolidation Loan may elect to modify the interest rate of the loan to be equal to—
 (i)in the case of a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS Loan, or a Federal Direct Consolidation Loan, the interest rate that would be applicable to such loan if such loan were first disbursed (or in the case of a Federal Direct Consolidation Loan, first applied for) on the date on which such borrower elects to modify the interest rate of such loan; and
 (ii)in the case of a Federal Stafford Loan, a Federal Unsubsidized Stafford Loan, a Federal PLUS Loan, or a Federal Consolidation Loan, the weighted average of the interest rates applicable to loans under part B on the date the loan was first disbursed (or in the case of a Federal Consolidation Loan, first applied for).
 (B)Fixed rateExcept as provided in subparagraph (C), an interest rate elected under subparagraph (A) for a loan shall be fixed for the life of the loan.
 (C)Continuing authority to modifyA borrower may elect to modify the interest rate of a loan in accordance with subparagraph (A) at any time during the life of the loan..
			303.Excess revenue in the Federal Direct Loan program
 (a)In generalThe Secretary of Education shall, for each fiscal year beginning with the first full fiscal year following the date of enactment of this Act, as soon as practicable after the end of such fiscal year, determine whether the amount of Federal funds expended to carry out the William D. Ford Federal Direct Loan Program under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) during such fiscal year was less than the revenue received from such Program during such fiscal year.
 (b)Excess revenueIf the Secretary determines, for any fiscal year, that the amount of Federal funds expended to carry out such Federal Direct Loan Program, as described in subsection (a), during such fiscal year was less than the revenue received from such Program during such fiscal year, the Secretary shall use the revenue in excess of the funds expended to carry out the Federal Pell Grant Program under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) for the succeeding fiscal year.
				IVSnyder Act
 401.Rule of construction regarding the Snyder ActNothing in this Act, or an amendment made by this Act, shall be construed to change or abrogate the Federal Government’s responsibilities under the Act of November 2, 1921 (commonly known as the Snyder Act) (25 U.S.C. 13).